BEEZER, Circuit Judge,
dissenting.
When an ALJ’s decision is supported by substantial evidence and is not based on legal error, it should not be disturbed. Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir.1989). The district court’s grant of summary judgment for the Commissioner of Social Security was correct and should be affirmed.
The ALJ is responsible for making credibility determinations. Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.1998). If there is no affirmative evidence of malingering, the ALJ must present clear and convincing reasons for rejecting a claimant’s testimony. Lester v. Chater, 81 F.3d 821, 834 (9th Cir.1995). In this case there was both affirmative evidence of malingering and additional clear and convincing reasons for rejecting Panozzo’s testimony.
The opinion of the court recognizes that the ALJ’s determination that Panozzo uses a cane without any medical reason would be evidence of malingering, if supported by the record. The ALJ based its conclusion on Dr. Rand’s 1995 report, which found that Panozzo’s cervical spine had a full, active range of motion and did not discuss any lower extremity impairment. Dr. Rand noted that Panozzo purported to use a cane for balance, but did not note any medical need for a cane. Dr. Rand concluded in 1998 that Panozzo walked with*92out a limp or list, could move around without a problem, and was essentially the same as when Dr. Rand saw Panozzo in 1995. Although the opinion of the court points to other evidence that Panozzo had a back problem, the ALJ’s determination to the contrary was based on substantial objective evidence. This is affirmative evidence of malingering.
In addition, the ALJ considered other factors that undermined Panozzo’s credibility. Adhering to the guidelines in Social Security Ruling 96-7p (“SSR 96-7p”) the ALJ considered:
(1) Panozzo’s daily activities;1
(2) the supposed side effects of Panozzo’s medication;2 and
(3) the infrequency of Panozzo’s treatment compared with the level of his complaints.3
The ALJ followed SSR 96-7p closely. The ALJ recognized that although Panozzo claimed serious disability, his level of daily activity was fairly high. See Fair v. Bowen, 885 F.2d 597, 603 (9th Cir.1989) (“[I]f, despite his claims of pain, a claimant is able to perform household chores and other activities that involve many of the same physical tasks as a particular type of job, it would not be farfetched for an ALJ to conclude that the claimant’s pain does not prevent the claimant from working.”). Panozzo washed dishes, pruned rose bushes, cooked meals, operated a motor vehicle and attended to grocery shopping. Although Panozzo admittedly had some limitations in these activities, the ALJ appropriately recognized the inconsistency in Panozzo’s activity level compared to Panozzo’s claim that he was totally disabled in occupations for which he was qualified.
The ALJ also presented clear and convincing reasons for rejecting Panozzo’s testimony that Panozzo needed to lie down for 3-4 hours each work day because of drowsiness from his medication. The ALJ observed that if Panozzo had adverse side-effects from his medications, he could be expected to have his medication regimen adjusted or changed to ameliorate the alleged side-effects. Panozzo’s claims were less credible because there was no evidence that Panozzo had raised serious fatigue concerns with his physician since 1997, even though Panozzo claimed that the symptom continued to present.
The ALJ further recognized the inconsistency between Panozzo’s routine treatment regime and Panozzo’s subjective complaints. The ALJ stated that although Panozzo complains of chronic neck and left shoulder pain, Panozzo’s medical treatment since his final surgery in October 1993 had been routine, conservative and infrequent given Panozzo’s level of claimed pain and discomfort. Although the opinion of the court claims that fifteen doctors visits between 1994 and 1998 is not conservative, an average of only three doctors visits a year is routine and inconsistent with claims of debilitating and constant pain. By 1997, Dr. Philips, the treating physician, was recommending that Panozzo continue with his medications and return for doctor visits every six months.
*93We are not triers of fact. The ALJ is the trier of fact. The ALJ made specific findings justifying his decision to disbelieve Panozzo’s testimony of extreme symptoms. Those findings are supported by substantial evidence in the record. In this case, “our role is not to second-guess that decision.” Fair, 885 F.2d at 604.
Because the ALJ did not commit legal error and the ALJ decision is supported by substantial evidence, I would affirm the district court.

. "CT]he adjudicator must consider in addition to the objective medical evidence when assessing the credibility of an individual's statements ... The individual’s daily activities. ...”


. "[T]he adjudicator must consider in addition to the objective medical evidence when assessing the credibility of an individual's statements ... The type, dosage, effectiveness, and side effects of any medication the individual takes or has taken to alleviate pain or other symptoms...."


. "[r]he individual’s statements may be less credible if the level or frequency of treatment is inconsistent with the level of complaints. ...”